1     NEWMEYER & DILLION LLP
      GREGORY L. DILLION, CBN 93712
2     Greg.Dillion@ndlf.com
      RYAN M. MANNING, CBN 208648
3     Ryan.Manning@ndlf.com
      ANNE J. KELLEY, CBN 168217
4     Anne.Kelley@ndlf.com
      1333 N. California Blvd., Suite 600
5     Walnut Creek, California 94596
      (925) 988-3200; (925) 988-3290 (Fax)
6
      Attorneys for Defendants
7     LANDSEA HOLDINGS CORPORATION, a
      Delaware corporation, and LANDSEA HOMES
8     OF CALIFORNIA, INC., a Delaware corporation

9
                                     UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11
                                           OAKLAND DIVISION
12

13
      GENERAL SECURITY INDEMNITY                   CASE NO.:   4:21-cv-01558 HSG
14    COMPANY OF ARIZONA, an Arizona               JUDGE:      Hon. Haywood S. Gilliam,Jr.
      corporation,
15
                            Plaintiff,             ORDER AMENDING BRIEFING
16                                                 SCHEDULE ON PLAINTIFF’S CROSS-
      vs.                                          MOTION FOR SUMMARY JUDGMENT
17
      LANDSEA HOLDINGS
18    CORPORATION, a Delaware
      corporation, LANDSEA HOMES OF
19    CALIFORNIA, INC., a Delaware
      corporation, JAN GYLLSTROM, an
20    individual, MARIA MUNOZ, an
      individual and successor in interest to
21    decedent Jose Guadalupe Munoz
      Padilla, JOSE EMMANUEL MUNOZ,
22    an individual, LUIS FERNANDO
      MUNOZ, an individual, JOCELYN DE
23    JESUS MUNOZ, an individual,                  FILE DATE:      March 4, 2021
                                                   TRIAL DATE SET: No Date Set
24                          Defendants.

25

26

27

28
                                                       ORDER AMENDING BRIEFING SCHEDULE ON
     3345.122 / 9300673.1                                             PLAINTIFF’S CROSS-MSJ
                                                                             21-CV-01558-HSG
1             Having considered the parties’ Joint Stipulation to Amend Briefing Schedule on

2    Plaintiff’s Cross-Motion for Summary Judgment and the Declaration of Gregory L. Dillion,

3    the Court hereby GRANTS the parties’ stipulation and orders that the Landsea Entities

4    shall file their opposition brief to Plaintiff’s Cross-Motion for Summary Judgment by

5    May 24, 2021, and Plaintiff shall file its reply brief by June 7, 2021.

6

7    IT IS SO ORDERED.

8
                   5/3/2021
     Dated: ______________________                      ________________________________
9                                                         HON. HAYWOOD S. GILLIAM, JR.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           ORDER AMENDING BRIEFING SCHEDULE ON
     3345.122 / 9300673.1                         -2-                     PLAINTIFF’S CROSS-MSJ
                                                                                 21-CV-01558-HSG
